UNITED STATES SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 OMB APPROVAL OMB Number: 3235-0058 Expires: April 30, 2012 Estimated average burden hours per response 2.50 SEC FILE NUMBER 000-52495 CUSIP NUMBER 69412U100 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One):o Form 10-K ¨ Form 20-F ¨ Form 11-Kx Form 10-Q ¨ Form N-SAR ¨ Form N-CSR For Period Ended: January 31, 2012.  ¨ Transition Report on Form 10-K  ¨ Transition Report on Form 20-F  ¨ Transition Report on Form 11-K  ¨ Transition Report on Form 10-Q  ¨ Transition Report on Form N-SAR  For the Transition Period Ended: Not applicable. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION
